--------------------------------------------------------------------------------

Exhibit 10.2


THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


THIS THIRD AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as it may be
amended or modified from time to time, the “Security Agreement”) is entered into
as of October 28, 2016 by and among SYSTEMAX INC., a corporation organized under
the laws of the State of Delaware (“SYX”), each Grantor listed on the signature
pages hereto (together with SYX and any additional entities which become parties
to this Security Agreement by executing a Security Agreement Supplement hereto
in substantially the form of Annex I hereto, each, a “Grantor” and, jointly and
severally, the “Grantors”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders party to the
Third Restated Credit Agreement referred to below.


PRELIMINARY STATEMENT


WHEREAS, the Grantors, the Administrative Agent, the lenders party thereto and
certain other parties thereto are parties to a Second Amended and Restated
Credit Agreement dated as of October 27, 2010 (as amended or otherwise
supplemented prior to the date hereof, the “Second Restated Credit Agreement”)
pursuant to which the lenders party thereto agreed to provide the borrowers
party thereto with certain financial accommodations.


WHEREAS, the Grantors, the Administrative Agent, the Loan Parties, the Lenders
and certain other parties thereto are entering into a Third Amended and Restated
Credit Agreement dated as of the date hereof (as it may be amended or modified
from time to time, the “Third Restated Credit Agreement”) which will amend and
restate in its entirety the Second Restated Credit Agreement.


WHEREAS, the Grantors and the Administrative Agent are parties to a Second
Amended and Restated Pledge and Security Agreement dated as of October 27, 2010
(as amended or otherwise supplemented prior to the date hereof, the “Second
Restated Security Agreement”).


WHEREAS, the Grantors are entering into this Third Amended and Restated Pledge
and Security Agreement (the “Security Agreement”) in order to induce the Lenders
to enter into and extend credit to the Borrowers under the Third Restated Credit
Agreement and to secure the Secured Obligations.


WHEREAS, this Security Agreement and the Third Restated Credit Agreement are
being entered into for the purpose of amending and restating the Second Restated
Credit Agreement and Second Restated Security Agreement on the terms and
conditions set forth herein and in the Third Restated Credit Agreement.


NOW, THEREFORE, in consideration of any loan or advance or grant of credit
heretofore or hereafter made to or for the account of Borrowers by the
Administrative Agent and Lenders, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 

--------------------------------------------------------------------------------

AMENDMENT AND RESTATEMENT


As of the date hereof, the terms, conditions, covenants, agreements,
representations and warranties contained in the Second Restated Security
Agreement shall be deemed amended and restated in its entirety as follows, and
the Second Restated Security Agreement shall be consolidated with and into and
superseded by this Security Agreement; provided, however, that nothing contained
in this Security Agreement shall impair, limit or affect the Liens theretofore
granted, pledged and/or assigned to the Administrative Agent and/or the Lenders
party thereto as security for the Obligations under, and as defined in, the
Second Restated Credit Agreement and the Second Restated Security Agreement,
except as otherwise herein provided.


ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the
Lenders, hereby agree as follows:


ARTICLE I
DEFINITIONS


1.1.          Terms Defined in Third Restated Credit Agreement.  All capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Third Restated Credit Agreement.


1.2.          Terms Defined in UCC.  Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.


1.3.          Definitions of Certain Terms Used Herein.  As used in this
Security Agreement, in addition to the terms defined in the first paragraph
hereof and in the Preliminary Statement, the following terms shall have the
following meanings:


“Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Amendment” shall have the meaning set forth in Section 4.4.


“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.


“Assigned Contracts” means, collectively, all of the Grantors’ rights and
remedies under, and all moneys and claims for money due or to become due to the
Grantors under those contracts set forth on Exhibit J hereto, and any other
material contracts, and any and all amendments, supplements, extensions, and
renewals thereof including all rights and claims of the Grantors now or
hereafter existing: (a) under any insurance, indemnities, warranties, and
guarantees provided for or arising out of or in connection with any of the
foregoing agreements; (b) for any damages arising out of or for breach or
default under or in connection with any of the foregoing contracts; (c) to all
other amounts from time to time paid or payable under or in connection with any
of the foregoing agreements; or (d) to exercise or enforce any and all
covenants, remedies, powers and privileges thereunder.


“Chattel Paper” shall have the meaning set forth in Article 9 of the UCC.
 
2

--------------------------------------------------------------------------------

“Collateral” shall have the meaning set forth in Article II.


“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between the
Administrative Agent and any third party (including any bailee, consignee,
customs broker, or other similar Person) in possession of any Collateral or any
landlord of any real property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, supplemented or otherwise
modified from time to time.


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by the Grantors to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.


“Commercial Tort Claims” means any commercial tort claim (as defined in the UCC)
acquired by any Grantor.


“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Deposit Accounts” shall have the meaning set forth in Article 9 of the UCC.


“Documents” shall have the meaning set forth in Article 9 of the UCC.


“Equipment” shall have the meaning set forth in Article 9 of the UCC.


“Event of Default” means an event described in Section 5.1.


“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.


“Fixtures” shall have the meaning set forth in Article 9 of the UCC.


“General Intangibles” shall have the meaning set forth in Article 9 of the UCC.


“Goods” shall have the meaning set forth in Article 9 of the UCC.
 
3

--------------------------------------------------------------------------------

“Instruments” shall have the meaning set forth in Article 9 of the UCC.


“Inventory” shall have the meaning set forth in Article 9 of the UCC.


“Investment Property” shall have the meaning set forth in Article 9 of the UCC.


“Lenders” means the lenders party to the Third Restated Credit Agreement and
their successors and assigns.


“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
UCC.


“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.


“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.


“Pledged Collateral” means all Instruments, Securities and other Investment
Property of each Grantor, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.


“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


“Required Secured Parties” means (a) prior to an acceleration of the Obligations
under the Third Restated Credit Agreement, the Required Lenders, (b) after an
acceleration of the Obligations under the Third Restated Credit Agreement but
prior to the date upon which the Third Restated Credit Agreement has terminated
by its terms and all of the obligations thereunder have been paid in full,
Lenders holding in the aggregate more than fifty percent (50%) of the total of
the Aggregate Credit Exposure, and (c) after the Third Restated Credit Agreement
has terminated by its terms and all of the Obligations thereunder have been paid
in full (whether or not the Obligations under the Third Restated Credit
Agreement were ever accelerated), Lenders holding in the aggregate more than
fifty percent (50%) of the aggregate net early termination payments and all
other amounts then due and unpaid from any Grantor to the Secured Parties under
any Swap Agreements, as determined by the Administrative Agent in its reasonable
discretion.
 
4

--------------------------------------------------------------------------------

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.


“Security” has the meaning set forth in Article 8 of the UCC.


“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.


“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any Equity Interest constituting Collateral, any right to receive
an Equity Interest and any right to receive earnings, in which any Grantor now
has or hereafter acquires any right, issued by an issuer of such Equity
Interest.


“Supporting Obligations” shall have the meaning set forth in Article 9 of the
UCC.


“Third Restatement Date” means the date of the Third Restated Credit Agreement.


“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.


“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.


The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
5

--------------------------------------------------------------------------------

ARTICLE II
GRANT OF SECURITY INTEREST


Each Grantor hereby acknowledges, agrees and confirms that Administrative Agent,
on behalf of and for the ratable benefit of the Secured Parties shall continue
to have a continuing security interest in all Collateral granted to
Administrative Agent on behalf of and for the ratable benefit of the Secured
Parties under the Second Restated Security Agreement, and to the extent not
otherwise granted to Administrative Agent and Lenders and their respective
Affiliates therein, each Grantor pledges, assigns and grants to the
Administrative Agent, on behalf of and for the ratable benefit of the Secured
Parties, a security interest in all of its right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of any Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, any Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”) (provided, however, that
as to Securities of foreign issuers held by any Grantor, the extent of such
security interest shall be limited to 65% (or such greater percentage that, due
to a change in applicable law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such foreign Subsidiary as
determined for U.S. federal income tax purposes to be treated as a deemed
dividend to such foreign Subsidiary’s U.S. parent and (2) could not reasonably
be expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)),
including:


(i)        all Accounts;


(ii)       all Chattel Paper;


(iii)      all Copyrights, Patents and Trademarks;


(iv)      all Documents;


(v)       all Equipment;


(vi)      all Fixtures;


(vii)     all General Intangibles;


(viii)    all Goods;


(ix)      all Instruments;


(x)       all Inventory;


(xi)      all Investment Property (except as otherwise noted above);


(xii)     all cash or cash equivalents;


(xiii)    all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;


(xiv)    all Deposit Accounts with any bank or other financial institution;


(xv)     all Commercial Tort Claims;


(xvi)    all Assigned Contracts;


(xvii)   and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;
 
6

--------------------------------------------------------------------------------

to secure the prompt and complete payment and performance of the Secured
Obligations; provided, however, that notwithstanding any of the other provisions
set forth in this Article II, this Security Agreement shall not constitute a
grant of a security interest in (i) any property, to the extent that such grant
of a security interest is prohibited by, or constitutes a breach or default
under or results in the termination of or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property except, in each case, to the extent that the
term in such contract, license, agreement, instrument or other document
providing for such prohibition, breach, default or termination is ineffective
under applicable law in the United States or (ii) any property, to the extent
that such grant of a security interest is prohibited by any applicable
Requirement of Law of a Governmental Authority or requires a consent not
obtained (after using commercially reasonable efforts to obtain such consent) of
any Governmental Authority pursuant to such applicable Requirement of Law,
except to the extent that such Requirement of Law providing for such prohibition
or requiring such consent is ineffective under applicable law in the United
States.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Lenders
that:


3.1.          Title, Authorization, Validity, Enforceability, Perfection and
Priority.  Each Grantor has good and valid rights in or the power to transfer
the Collateral and title to the Collateral with respect to which it has
purported to grant a security interest hereunder, free and clear of all Liens
except for Liens permitted under Section 4.1(e), and has full power and
authority to grant to the Administrative Agent the security interest in such
Collateral pursuant hereto.  The execution and delivery by such Grantor of this
Security Agreement has been duly authorized by proper corporate, company or
partnership proceedings, as applicable, of such Grantor, and this Security
Agreement constitutes a legal valid and binding obligation of such Grantor and
creates a security interest which is enforceable against such Grantor in all
Collateral it now owns or hereafter acquires, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  When financing statements have
been filed in the appropriate offices against any Grantor in the locations
listed on Exhibit H, and applicable assignments of security interests have been
filed with the United States Copyright Office and the United States Patent and
Trademark Office, the Administrative Agent will have a fully perfected first
priority security interest in that Collateral in which a security interest may
be perfected by filing in the United States, subject only to Liens permitted
under Section 4.1(e).
 
7

--------------------------------------------------------------------------------

3.2.          Type and Jurisdiction of Organization, Organizational and
Identification Numbers.  The type of entity of each Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.


3.3.          Principal Location.  Each Grantor’s mailing address and the
location of its place of business (if it has only one) or its chief executive
office (if it has more than one place of business), are disclosed in Exhibit A;
each Grantor has no other places of business except those set forth in Exhibit
A.


3.4.          Collateral Locations.  All of each Grantor’s locations where
Collateral is located are listed on Exhibit A.  All of said locations are owned
by a Grantor except for locations (i) which are leased by a Grantor as lessee
and designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held
in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.


3.5.          Deposit Accounts.  All of each Grantor’s Deposit Accounts are
listed on Exhibit B.


3.6.          Exact Names.  Each Grantor’s name in which it has executed this
Security Agreement is the exact name as it appears in each Grantor’s
organizational documents, as amended, as filed with each Grantor’s jurisdiction
of organization.  Except as disclosed on Exhibit K attached hereto, no Grantor
has, since January 1, 2016, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition.


3.7.          Letter-of-Credit Rights and Chattel Paper.  Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of each Grantor.  All action by each
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken.  The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).


3.8.          Accounts and Chattel Paper.
 
(a)           The names of the obligors, amounts owing, due dates and other
information with respect to the Accounts and Chattel Paper are and will be
correctly stated in all records of each Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by each Grantor from time to time.  As of the time when
each Account or each item of Chattel Paper arises, each Grantor shall be deemed
to have represented and warranted that such Account or Chattel Paper, as the
case may be, and all records relating thereto, are genuine and in all respects
what they purport to be.


(b)           With respect to Accounts, except as specifically disclosed on the
most recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Debtors in the ordinary course of each Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and no
Grantor has made any agreement with any Account Debtor for any extension of time
for the payment thereof, any compromise or settlement for less than the full
amount thereof, any release of any Account Debtor from liability therefor, or
any deduction therefrom except a discount or allowance allowed by any Grantor in
the ordinary course of its business for prompt payment and disclosed to the
Administrative Agent; (iv) to Grantors’ knowledge, there are no facts, events or
occurrences which in any way impair the validity or enforceability thereof or
could reasonably be expected to reduce the amount payable thereunder as shown on
any Grantor’s books and records and any invoices, statements and Collateral
Reports with respect thereto; (v) no Grantor has received any notice of
proceedings or actions which are threatened or pending against any Account
Debtor which might result in any adverse change in such Account Debtor’s
financial condition; and (vi) no Grantor has knowledge that any Account Debtor
has become insolvent or is generally unable to pay its debts as they become due.
 
8

--------------------------------------------------------------------------------

(c)           In addition, with respect to all Accounts, (i) the amounts shown
on all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to the applicable Grantor as indicated thereon and
are not in any way contingent; (ii) no payments have been or shall be made
thereon except payments immediately delivered to a Lock Box or a Collateral
Deposit Account as required pursuant to Section 5.15 of the Third Restated
Credit Agreement; and (iii) to the Grantors’ knowledge, all Account Debtors have
the capacity to contract.


3.9.          Inventory.  With respect to any Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of the Grantors’ locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) each Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for Liens permitted under Section 4.1(e),
(d) except as specifically disclosed in the most recent Collateral Report, such
Inventory is Eligible Inventory of good and merchantable quality, free from any
defects, (e) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, (f) such Inventory (if manufactured by a Grantor in the
United States) has been produced in accordance with the Federal Fair Labor
Standards Act of 1938, as amended, and all rules, regulations and orders
thereunder and (g) the completion of manufacture, sale or other disposition of
such Inventory by the Administrative Agent following an Event of Default shall
not require the consent of any Person and shall not constitute a breach or
default under any contract or agreement to which any Grantor is a party or to
which such property is subject.


3.10.        Intellectual Property.  No Grantor has any interest in, or title
to, any Patent, Trademark or Copyright except as set forth in Exhibit D.  This
Security Agreement is effective to create a valid and continuing Lien and, upon
filing of appropriate financing statements in the offices listed on Exhibit H
and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Administrative Agent on the Grantors’ United
States Patents, Trademarks and Copyrights, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from the
Grantors; and all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on the Grantors’ United States Patents, Trademarks
or Copyrights shall have been duly taken.
 
9

--------------------------------------------------------------------------------

3.11.        Filing Requirements.  None of the Equipment is covered by any
certificate of title, except for the vehicles described in Part I of Exhibit E. 
None of the Collateral is of a type for which security interests or liens may be
perfected by filing under any federal statute except for (a) the vehicles
described in Part II of Exhibit E and (b) Patents, Trademarks and Copyrights
held by the Grantors and described in Exhibit D.  The street address of each
property on which any Fixtures are located is set forth in Exhibit F together
with the name and address of the record owner of each such property.


3.12.        No Financing Statements, Security Agreements.  No financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated (by a filing authorized by the secured
party in respect thereof) naming any Grantor as debtor has been filed or is of
record in any jurisdiction except (a) for financing statements or security
agreements naming the Administrative Agent on behalf of the Lenders as the
secured party and (b) as permitted by Section 4.1(e) hereof.


3.13.        Pledged Collateral.


(a)           Exhibit G sets forth a complete and accurate list of all of the
Pledged Collateral owned by such Grantor.  Each Grantor is the direct, sole
beneficial owner and sole holder of record of the applicable Pledged Collateral
listed on Exhibit G as being owned by it, free and clear of any Liens, except
for any Liens permitted by Section 4.1(e).  Each Grantor further represents and
warrants that (i) all Pledged Collateral constituting an Equity Interest has
been (to the extent such concepts are relevant with respect to such Pledged
Collateral) duly authorized and validly issued, and is fully paid and
non-assessable, (ii) with respect to any certificates delivered to the
Administrative Agent representing an Equity Interest, either such certificates
are Securities as defined in Article 8 of the UCC as a result of actions by the
issuer or otherwise, or, if such certificates are not Securities, the Grantors
have so informed the Administrative Agent so that the Administrative Agent may
take steps to perfect its security interest therein as a General Intangible,
(iii) all Pledged Collateral held by a securities intermediary is covered by a
control agreement among the applicable Grantor, the securities intermediary and
the Administrative Agent pursuant to which the Administrative Agent has Control
and (iv) all Pledged Collateral which represents Indebtedness owed to any
Grantor has been duly authorized, authenticated or issued and delivered by the
issuer of such Indebtedness, is the legal, valid and binding obligation of such
issuer and such issuer is not in default thereunder.


(b)           In addition, (i) none of the Pledged Collateral has been issued or
transferred in violation of the securities registration, securities disclosure
or similar laws of any jurisdiction to which such issuance or transfer may be
subject, (ii) there are existing no options, warrants, calls or commitments of
any character whatsoever relating to the Pledged Collateral or which obligate
the issuer of any Equity Interest included in the Pledged Collateral to issue
additional Equity Interests, except as set forth on Exhibit G, and (iii) no
consent, approval, authorization, or other action by, and no giving of notice,
filing with, any governmental authority or any other Person is required for the
pledge by the applicable Grantor of the Pledged Collateral pursuant to this
Security Agreement or for the execution, delivery and performance of this
Security Agreement by the applicable Grantor, or for the exercise by the
Administrative Agent of the voting or other rights provided for in this Security
Agreement or for the remedies in respect of the Pledged Collateral pursuant to
this Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.
 
10

--------------------------------------------------------------------------------

(c)           Except as set forth in Exhibit G, the applicable Grantor owns 100%
of the issued and outstanding Equity Interests which constitute Pledged
Collateral and none of the Pledged Collateral which represents Indebtedness owed
to such Grantor is subordinated in right of payment to other Indebtedness or
subject to the terms of an indenture.


ARTICLE IV
COVENANTS


From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:


4.1.          General.


(a)           Collateral Records.  Each Grantor will maintain complete and
accurate books and records with respect to the Collateral, and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, such
reports relating to the Collateral as the Administrative Agent shall from time
to time request.


(b)           Authorization to File Financing Statements; Ratification.  Each
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral.  Any financing
statement filed by the Administrative Agent may be filed in any filing office in
any UCC jurisdiction and may (i) indicate the Collateral (1) as all assets of
each Grantor or words of similar effect, regardless of whether any particular
asset comprised in the Collateral falls within the scope of Article 9 of the UCC
or such jurisdiction, or (2) by any other description which reasonably
approximates the description contained in this Security Agreement, and (ii)
contain any other information required by part 5 of Article 9 of the UCC for the
sufficiency or filing office acceptance of any financing statement or amendment,
including (A) whether such Grantor is an organization, the type of organization
and any organization identification number issued to such Grantor and (B) in the
case of a financing statement filed as a fixture filing or indicating Collateral
as as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates.  Each Grantor also agrees to furnish
any such information to the Administrative Agent promptly upon request.  Each
Grantor also ratifies its authorization for the Administrative Agent to have
filed in any UCC jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.
 
11

--------------------------------------------------------------------------------

(c)          Further Assurances.  Each Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral and such other reports and information in connection
with the Collateral as the Administrative Agent may reasonably request, all in
such detail as the Administrative Agent may specify.  Each Grantor also agrees
to take any and all actions necessary to defend title to the Collateral against
all persons and to defend the security interest of the Administrative Agent in
the Collateral and the priority thereof against any Lien not expressly permitted
hereunder.


(d)          Disposition of Collateral.  No Grantor will sell, lease or
otherwise dispose of the Collateral except for dispositions specifically
permitted pursuant to Section 6.05 of the Third Restated Credit Agreement.


(e)           Liens.  No Grantor will create, incur, or suffer to exist any Lien
on the Collateral except Liens specifically permitted pursuant to Section 6.02
of the Third Restated Credit Agreement.


(f)           Other Financing Statements.  No Grantor will authorize the filing
of any financing statement naming it as debtor covering all or any portion of
the Collateral, except as permitted by Section 4.1(e).  Each Grantor
acknowledges that it is not authorized to file any financing statement or
amendment or termination statement with respect to any financing statement
without the prior written consent of the Administrative Agent, subject to the
applicable Grantor’s rights under Section 9-509(d)(2) of the UCC.


(g)           Locations.  No Grantor will (i) maintain any Collateral at any
location other than those locations listed on Exhibit A, (ii) otherwise change,
or add to, such locations without the Administrative Agent’s prior written
consent as required by the Third Restated Credit Agreement (and if the
Administrative Agent gives such consent, the applicable Grantor will
concurrently therewith obtain a Collateral Access Agreement for each such
location to the extent required by the Third Restated Credit Agreement), or
(iii) change its principal place of business or chief executive office from the
location identified on Exhibit A, other than as permitted by the Third Restated
Credit Agreement.


(h)           Compliance with Terms.  Each Grantor will perform and comply with
all obligations in respect of the Collateral and all agreements to which it is a
party or by which it is bound relating to the Collateral.


4.2.          Receivables.


(a)           Certain Agreements on Receivables.  No Grantor will make or agree
to make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, the applicable Grantor may reduce the amount of Accounts arising from
the sale of Inventory in accordance with its present policies and in the
ordinary course of business.
 
12

--------------------------------------------------------------------------------

(b)           Collection of Receivables.  Except as otherwise provided in this
Security Agreement, each Grantor will collect and enforce, at the Grantors’ sole
expense, all amounts due or hereafter due to each Grantor under the Receivables.


(c)           Delivery of Invoices.  Each Grantor will deliver to the
Administrative Agent immediately upon its request duplicate invoices with
respect to each Account bearing such language of assignment as the
Administrative Agent shall specify.


(d)           Disclosure of Counterclaims on Receivables.  If (i) any discount,
credit or agreement to make a rebate or to otherwise reduce the amount owing on
a Receivable exists or (ii) if, to the knowledge of any Grantor, any dispute,
setoff, claim, counterclaim or defense exists or has been asserted or threatened
with respect to a Receivable, the Grantors will promptly disclose such fact to
the Administrative Agent in writing.  The Grantors shall send the Administrative
Agent a copy of each credit memorandum in excess of $1,000,000 or any lesser
amount if requested by Administrative Agent, as soon as issued, and the Grantors
shall promptly report each credit memo and each of the facts required to be
disclosed to the Administrative Agent in accordance with this Section 4.2(d) on
the Borrowing Base Certificates submitted by it.


(e)           Electronic Chattel Paper.  Each Grantor shall take all steps
necessary to grant the Administrative Agent Control of all electronic chattel
paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.


4.3.          Inventory and Equipment.


(a)           Maintenance of Goods.  Each Grantor will do all things necessary
to maintain, preserve, protect and keep the Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of the Grantors’ business and except for ordinary
wear and tear in respect of the Equipment.


(b)           Returned Inventory.  If an Account Debtor returns any Inventory to
a Grantor when no Event of Default exists, then the Grantors shall promptly
determine the reason for such return and shall issue a credit memorandum to the
Account Debtor in the appropriate amount.  The Grantors shall immediately report
to the Administrative Agent any return involving an amount in excess of $500,000
or any lesser amount if requested by Administrative Agent.  Each such report
shall indicate the reasons for the returns and the locations and condition of
the returned Inventory.  In the event any Account Debtor returns Inventory to a
Grantor when an Event of Default exists, the Grantors, upon the request of the
Administrative Agent, shall: (i) hold the returned Inventory in trust for the
Administrative Agent; (ii) segregate all returned Inventory from all of its
other property; (iii) dispose of the returned Inventory solely according to the
Administrative Agent’s written instructions; and (iv) not issue any credits or
allowances with respect thereto without the Administrative Agent’s prior written
consent.  All returned Inventory shall be subject to the Administrative Agent’s
Liens thereon.  Whenever any Inventory is returned, the related Account shall be
deemed ineligible to the extent of the amount owing by the Account Debtor with
respect to such returned Inventory and such returned Inventory shall not be
Eligible Inventory.
 
13

--------------------------------------------------------------------------------

(c)           Inventory Count; Perpetual Inventory System.  Each Grantor will
conduct a physical count of the Inventory at least once per fiscal year, and
after and during the continuation of an Event of Default, at such other times as
the Administrative Agent requests.  Each Grantor, at its own expense, shall
deliver to the Administrative Agent the results of each physical verification,
which such Grantor has made, or has caused any other Person to make on its
behalf, of all or any portion of its Inventory.  Each Grantor will maintain a
perpetual inventory reporting system at all times.


(d)           Equipment.  Each Grantor shall promptly inform the Administrative
Agent of any additions to or deletions from the Equipment which individually
exceed $1,000,000 or any lesser amount if requested by Administrative Agent.  No
Grantor shall permit any Equipment to become a fixture with respect to real
property or to become an accession with respect to other personal property with
respect to which real or personal property the Administrative Agent does not
have a Lien.  No Grantor will, without the Administrative Agent’s prior written
consent, alter or remove any identifying symbol or number on any of the
Grantors’ Equipment constituting Collateral.


(e)           Titled Vehicles.  Each Grantor will give the Administrative Agent
notice of its acquisition of any vehicle covered by a certificate of title and
deliver to the Administrative Agent, upon request, the original of any vehicle
title certificate and provide and/or file all other documents or instruments
necessary to have the Lien of the Administrative Agent noted on any such
certificate or with the appropriate state office.


4.4.          Delivery of Instruments, Securities, Chattel Paper and Documents. 
Each Grantor will (a) deliver to the Administrative Agent immediately upon
execution of this Security Agreement the originals of all Chattel Paper,
Securities and Instruments constituting Collateral (if any then exist), (b) hold
in trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and (d)
promptly upon the Administrative Agent’s request, deliver to the Administrative
Agent a duly executed amendment to this Security Agreement in the form of
Exhibit I hereto (the “Amendment”), pursuant to which such Grantor will pledge
such additional Collateral.  Each Grantor hereby authorizes the Administrative
Agent to attach each Amendment to this Security Agreement and agrees that all
additional Collateral set forth in such Amendments shall be considered to be
part of the Collateral.


4.5.          Uncertificated Pledged Collateral.  Each Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral not represented
by certificates to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement.  Each Grantor will take any actions necessary to cause
(a) the issuers of uncertificated securities which are Pledged Collateral and
(b) any securities intermediary which is the holder of any Pledged Collateral,
to cause the Administrative Agent to have and retain Control over such Pledged
Collateral.  Without limiting the foregoing, each Grantor will, with respect to
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.
 
14

--------------------------------------------------------------------------------

4.6.          Pledged Collateral.


(a)           Changes in Capital Structure of Issuers.  No Grantor will (i)
permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral to dissolve, merge, liquidate, retire any of its Equity Interests or
other Instruments or Securities evidencing ownership, reduce its capital, sell
or encumber all or substantially all of its assets (except for Permitted
Encumbrances and sales of assets permitted pursuant to Section 4.1(d) or as
permitted under the Third Restated Credit Agreement) or merge or consolidate
with any other entity, or (ii) vote any Pledged Collateral in favor of any of
the foregoing.


(b)           Issuance of Additional Securities.  No Grantor will permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral to issue
additional Equity Interests, any right to receive the same or any right to
receive earnings, except to the applicable Grantor.


(c)           Registration of Pledged Collateral.  Each Grantor will permit any
registerable Pledged Collateral to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Secured Parties.


(d)           Exercise of Rights in Pledged Collateral.


(i)        Without in any way limiting the foregoing and subject to clause (ii)
below, each Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral for all purposes not inconsistent with
this Security Agreement, the Third Restated Credit Agreement or any other Loan
Document; provided, however, that no vote or other right shall be exercised or
action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of the Pledged Collateral.


(ii)       The Grantors will permit the Administrative Agent or its nominee at
any time after the occurrence of an Event of Default, without notice, to
exercise all voting rights or other rights relating to Pledged Collateral,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting Pledged Collateral as if it were the absolute owner thereof.


(iii)      The Grantors shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral to the
extent not in violation of the Third Restated Credit Agreement other than any of
the following distributions and payments (collectively referred to as the
“Excluded Payments”): (A) dividends and interest paid or payable other than in
cash in respect of any Pledged Collateral, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Pledged Collateral; (B) dividends and other distributions paid or payable in
cash in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, any Pledged Collateral; provided, however, that until actually paid, all
rights to such distributions shall remain subject to the Lien created by this
Security Agreement; and
 
15

--------------------------------------------------------------------------------

(iv)      All Excluded Payments and all other distributions in respect of any of
the Pledged Collateral, whenever paid or made, shall be delivered to the
Administrative Agent to hold as Pledged Collateral and shall, if received by any
Grantor, be received in trust for the benefit of the Administrative Agent, be
segregated from the other property or funds of the Grantors, and be forthwith
delivered to the Administrative Agent as Pledged Collateral in the same form as
so received (with any necessary endorsement).


4.7.          Intellectual Property.


(a)           Each Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by any Grantor and to enforce the
security interests granted hereunder.


(b)           Each Grantor shall notify the Administrative Agent immediately if
it knows or has reason to know that any application or registration relating to
any Patent, Trademark or Copyright (now or hereafter existing) may become
abandoned or dedicated, or of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding the applicable Grantor’s ownership of
any Patent, Trademark or Copyright, its right to register the same, or to keep
and maintain the same.


(c)           In no event shall any Grantor, either directly or through any
agent, employee, licensee or designee, file an application for the registration
of any Patent, Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency without giving the Administrative Agent prior written notice thereof,
and, upon request of the Administrative Agent, the Grantors shall execute and
deliver any and all security agreements as the Administrative Agent may request
to evidence the Administrative Agent’s first priority security interest on such
Patent, Trademark or Copyright, and the General Intangibles of each of the
Grantors relating thereto or represented thereby.


(d)           Each Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings.
 
16

--------------------------------------------------------------------------------

(e)           Each Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly take appropriate action to enforce such Patent,
Trademark or Copyright including, as appropriate, sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, and shall take such other actions as
the Administrative Agent shall deem appropriate under the circumstances to
protect such Patent, Trademark or Copyright.  In the event that a Grantor
institutes suit because any of the Patents, Trademarks or Copyrights
constituting Collateral is infringed upon, or misappropriated or diluted by a
third party, the Grantors shall comply with Section 4.8.


4.8.         Commercial Tort Claims.  Each Grantor shall promptly, and in any
event within two (2) Business Days after such Guarantor obtains knowledge of the
acquisition of such claim, notify the Administrative Agent of any commercial
tort claim (as defined in the UCC) acquired by it and, unless the Administrative
Agent otherwise consents, the applicable Grantor shall enter into an Amendment,
granting to Administrative Agent a first priority security interest in such
commercial tort claim.


4.9.          Letter-of-Credit Rights.  If any Grantor is or becomes the
beneficiary of a letter of credit, the Grantors shall promptly, and in any event
within two Business Days after becoming a beneficiary, notify the Administrative
Agent thereof and cause the issuer and/or confirmation bank to (i) consent to
the assignment of any Letter-of-Credit Rights to the Administrative Agent and
(ii) agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Control Agreement for application to the
Secured Obligations, in accordance with Section 2.18 of the Third Restated
Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.


4.10.        Federal, State or Municipal Claims.  The Grantors will promptly
notify the Administrative Agent of any Collateral which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.


4.11.        No Interference.  Each Grantor agrees that it will not interfere
with any right, power and remedy of the Administrative Agent provided for in
this Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.
 
4.12.        Insurance.  (a)      In the event any Collateral is located in any
area that has been designated by the Federal Emergency Management Agency as a
“Special Flood Hazard Area”, the Grantors shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a “Special Flood Hazard
Area”).  The amount of all insurance required by this Section shall at a minimum
comply with applicable law, including the Flood Disaster Protection Act of 1973,
as amended.  All premiums on such insurance shall be paid when due by the
Grantors, and copies of the policies delivered to the Administrative Agent.  If
any Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent at the direction of the Required Lenders may obtain such
insurance at the Grantors’ expense.  Unless the Grantors provide the
Administrative Agent with evidence of the insurance coverage required by this
Agreement, the Administrative Agent may purchase insurance at the Grantors’
expense to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral.  This insurance may, but need not, protect the Grantors’
interests.  The coverage that the Administrative Agent purchases may not pay any
claim that any Grantor makes or any claim that is made against any Grantor in
connection with the Collateral.  Grantors may later cancel any insurance
purchased by the Administrative Agent, but only after providing the
Administrative Agent with evidence that the Grantors have obtained insurance as
required by this Agreement.  If the Administrative Agent purchases insurance for
the Collateral, the Grantors will be responsible for the costs of that
insurance, including interest and any other charges the Administrative Agent may
impose in connection with the placement of the insurance, until the effective
date of the cancellation or expiration of the insurance.  The costs of the
insurance may be added to the Grantors’ total outstanding balance or
obligation.  The costs of the insurance may be more than the cost of insurance
the Grantors may be able to obtain on their own.  By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from the Grantors’ failure to maintain such insurance or pay any premiums
therefor.
 
17

--------------------------------------------------------------------------------

(b)          All insurance policies required under Section 5.10 of the Third
Restated Credit Agreement shall name the Administrative Agent (for the benefit
of the Administrative Agent and Lenders) as an additional insured or as loss
payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Administrative Agent; (ii) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy; and (iii) such policy and loss payable
or mortgagee clauses may be canceled, amended, or terminated only upon at least
30 days prior written notice given to the Administrative Agent.


4.13.        Collateral Access Agreements.  Each Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral is stored or located, within forty-five (45) days of the Third
Restatement Date, which agreement or letter shall provide access rights, contain
a waiver or subordination of all Liens or claims that the landlord, mortgagee,
bailee or consignee may assert against the Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent.  With respect to such locations or warehouse space leased
as of the Third Restatement Date and thereafter, if the Administrative Agent has
not received a Collateral Access Agreement as of forty-five (45) days of the
Third Restatement Date (or, if later, as of the date such location is acquired
or leased), a Reserve may be established in accordance with clause (h) of the
definition of “Eligible Inventory” set forth in the Third Restated Credit
Agreement.  After the Third Restatement Date, no real property or warehouse
space shall be leased by the Grantors and no Inventory shall be shipped to a
processor or converter under arrangements established after the Third
Restatement Date, unless and until a satisfactory Collateral Access Agreement
shall first have been obtained with respect to such location and if it has not
been obtained, Borrowers’ Eligible Inventory at that location shall be excluded
from the Borrowing Base.  Each Grantor shall timely and fully pay and perform
its obligations under all leases and other agreements with respect to each
leased location or third party warehouse where any Collateral is or may be
located.
 
18

--------------------------------------------------------------------------------

4.14.        Control Agreements.  As soon as possible after the Third
Restatement Date but in no event more than forty-five (45) days thereafter, each
Grantor will provide to the Administrative Agent, a Control Agreement duly
executed on behalf of each financial institution holding a deposit account of
such Grantor as set forth in the Security Agreement.


4.15.        Change of Name or Location; Change of Fiscal Year.  No Grantor
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral as set forth in the Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or other organization, or (e) change its
state of incorporation or organization, in each case, unless, in each and every
instance,  the Administrative Agent shall have received at least 10 days prior
written notice of such change.  Any reasonable action requested by the
Administrative Agent in connection therewith shall be promptly taken (including
any action to continue the perfection of any Liens in favor of the
Administrative Agent, on behalf of the Secured Parties, in any Collateral).  Any
new location shall be in one of the 50 states or the District of Columbia.  No
Grantor shall change its fiscal year, which currently ends on December 31.


4.16.       Assigned Contracts.  Each Grantor will use its best efforts to
secure all consents and approvals necessary or appropriate for the assignment to
or for the benefit of the Administrative Agent of any Assigned Contract held by
each Grantor and to enforce the security interests granted hereunder.  Each
Grantor shall fully perform all of its obligations under each of the Assigned
Contracts, and shall enforce all of its rights and remedies thereunder, in each
case, as it deems appropriate in its business judgment; provided, however, that
such Grantor shall not take any action or fail to take any action with respect
to its Assigned Contracts which would cause the termination of an Assigned
Contract.  Without limiting the generality of the foregoing, each Grantor shall
take all action necessary or appropriate to permit, and shall not take any
action which would have any materially adverse effect upon, the full enforcement
of all indemnification rights under its Assigned Contracts.  Grantors shall
notify the Administrative Agent and the Lenders in writing, promptly after any
Grantor becomes aware thereof, of any event or fact which could give rise to a
material claim by it for indemnification under any of its Assigned Contracts,
and shall diligently pursue such right and report to the Administrative Agent on
all further developments with respect thereto.  Each Grantor shall deposit into
a Deposit Account at the Administrative Agent or subject to a Control Agreement
for application to the Secured Obligations, in accordance with Section 2.18 of
the Third Restated Credit Agreement, all amounts received by any Grantor as
indemnification or otherwise pursuant to its Assigned Contracts.  If any Grantor
shall fail after the Administrative Agent’s demand to pursue diligently any
right under its Assigned Contracts, or if an Event of Default then exists, the
Administrative Agent may, and at the direction of the Required Secured Parties
shall, directly enforce such right in its own or any Grantor’s name and may
enter into such settlements or other agreements with respect thereto as the
Administrative Agent or the Required Secured Parties, as applicable, shall
determine.  In any suit, proceeding or action brought by the Administrative
Agent for the benefit of the Secured Parties under any Assigned Contract for any
sum owing thereunder or to enforce any provision thereof, the Grantors shall
indemnify and hold the Administrative Agent and Secured Parties harmless from
and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaims, recoupment, or reduction of liability whatsoever of the
obligor thereunder arising out of a breach by any Grantor of any obligation
thereunder or arising out of any other agreement, indebtedness or liability at
any time owing from any Grantor to or in favor of such obligor or its
successors.  All such obligations of the Grantors shall be and remain
enforceable only against the Grantors and shall not be enforceable against the
Administrative Agent or the Lenders.  Notwithstanding any provision hereof to
the contrary, each Grantor shall at all times remain liable to observe and
perform all of its duties and obligations under its Assigned Contracts, and the
Administrative Agent’s or any other Secured Parties’ exercise of any of their
respective rights with respect to the Collateral shall not release any Grantor
from any of such duties and obligations.  Neither the Administrative Agent nor
any other Secured Party shall be obligated to perform or fulfill any of any
Grantor’s duties or obligations under its Assigned Contracts or to make any
payment thereunder, or to make any inquiry as to the nature or sufficiency of
any payment or property received by it thereunder or the sufficiency of
performance by any party thereunder, or to present or file any claim, or to take
any action to collect or enforce any performance, any payment of any amounts, or
any delivery of any property.
 
19

--------------------------------------------------------------------------------

ARTICLE V
EVENTS OF DEFAULT AND REMEDIES


5.1.         Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:


(a)           Any representation or warranty made by or on behalf of any Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made.


(b)           The breach by any Grantor of any of the terms or provisions of
Article IV.


(c)           The breach by any Grantor (other than a breach which constitutes
an Event of Default under any other Section of this Article V) of any of the
terms or provisions of this Security Agreement which is not remedied within ten
days after the earlier of knowledge of such breach or notice thereof from the
Administrative Agent.


(d)           The occurrence of any “Event of Default” under, and as defined in,
the Third Restated Credit Agreement.


(e)           Any Equity Interest which is included within the Collateral shall
at any time constitute a Security or the issuer of any such Equity Interest
shall take any action to have such interests treated as a Security unless within
fifteen (15) days of such occurrence (i) all certificates or other documents
constituting such Security have been delivered to the Administrative Agent and
such Security is properly defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) the Administrative Agent has entered into a control agreement
with the issuer of such Security or with a securities intermediary relating to
such Security and such Security is defined as such under Article 8 of the UCC of
the applicable jurisdiction, whether as a result of actions by the issuer
thereof or otherwise.
 
20

--------------------------------------------------------------------------------

5.2.        Remedies.


(a)           Upon the occurrence of an Event of Default, the Administrative
Agent may:


(i)        exercise those rights and remedies provided in this Security
Agreement, the Third Restated Credit Agreement, or any other Loan Document;
provided that, this Section 5.2(a) shall not be understood to limit any rights
or remedies available to the Administrative Agent and the other Secured Parties
prior to an Event of Default;


(ii)       exercise those rights and remedies available to a secured party under
the UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;


(iii)      give notice of sole control or any other instruction under any
Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;


(iv)      without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and/or, as determined by the Administrative Agent in its sole discretion; and


(v)       concurrently with written notice to the Grantors, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Administrative Agent was the outright
owner thereof.


(b)          The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
 
21

--------------------------------------------------------------------------------

(c)            The Administrative Agent shall have the right upon any such
public sale or sales and, to the extent permitted by law, upon any such private
sale or sales, to purchase for the benefit of the Administrative Agent and the
other Secured Parties, the whole or any part of the Collateral so sold, free of
any right of equity redemption, which equity redemption the Grantors hereby
expressly release.


(d)         Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent.  The
Administrative Agent may, if it so elects, seek the appointment of a receiver or
keeper to take possession of Collateral and to enforce any of the Administrative
Agent’s remedies (for the benefit of the Administrative Agent and the other
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.


(e)           If, after the Third Restated Credit Agreement has terminated by
its terms and all of the Obligations have been paid in full, there remain Swap
Agreement Obligations outstanding, the Required Secured Parties may exercise the
remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Swap Agreement
Obligations pursuant to the terms of the Swap Agreement.


(f)            Notwithstanding the foregoing, neither the Administrative Agent
nor the any other Secured Party shall be required to (i) make any demand upon,
or pursue or exhaust any of their rights or remedies against, the Grantors, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any of their rights
or remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof, (ii) marshal the Collateral or any guarantee of the Secured
Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.


(g)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Collateral and may be
compelled to resort to one or more private sales thereof in accordance with
clause (a) above.  Each Grantor also acknowledges that any private sale may
result in prices and other terms less favorable to the seller than if such sale
were a public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  The
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit the Grantors or
the issuer of the Pledged Collateral to register such securities for public sale
under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if the Grantors and the issuer would agree to do so, so
long as the action by the Administrative Agent in selling such Pledged
Collateral shall not violate the Securities Act of 1933 or applicable state
securities laws.


5.3.          Grantors’ Obligations Upon Default.  Upon the request of the
Administrative Agent after the occurrence of an Event of Default, each Grantor
will:
 
22

--------------------------------------------------------------------------------

(a)           assemble and make available to the Administrative Agent the
Collateral and all books and records relating thereto at any place or places
specified by the Administrative Agent, whether at the Grantors’ premises or
elsewhere;


(b)           permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay any Grantor for such use
and occupancy;


(c)           prepare and file, or cause an issuer of Pledged Collateral to
prepare and file, with the Securities and Exchange Commission or any other
applicable government agency, registration statements, a prospectus and such
other documentation in connection with the Pledged Collateral as the
Administrative Agent may request, all in form and substance satisfactory to the
Administrative Agent, and furnish to the Administrative Agent, or cause an
issuer of Pledged Collateral to furnish to the Administrative Agent, any
information regarding the Pledged Collateral in such detail as the
Administrative Agent may specify;


(d)           take, or cause an issuer of Pledged Collateral to take, any and
all actions necessary to register or qualify the Pledged Collateral to enable
the Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and


(e)           at its own expense, cause the independent certified public
accountants then engaged by the Grantors to prepare and deliver to the
Administrative Agent and each Lender, at any time, and from time to time,
promptly upon the Administrative Agent’s request, the following reports with
respect to each Grantor: (i) a reconciliation of all Accounts; (ii) an aging of
all Accounts; (iii) trial balances; and (iv) a test verification of such
Accounts.


5.4.          Grant of Intellectual Property License.  For the purpose of
enabling the Administrative Agent to exercise the rights and remedies under this
Article V at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Administrative Agent, for the benefit of the Administrative Agent and other
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or
sublicense any intellectual property rights now owned or hereafter acquired by
any Grantor, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof and (b) irrevocably agrees that the Administrative Agent may sell any of
the Grantors’ Inventory directly to any person, including without limitation
persons who have previously purchased the Grantors’ Inventory from a Grantor and
in connection with any such sale or other enforcement of the Administrative
Agent’s rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to any Grantor and any Inventory that is covered
by any Copyright owned by or licensed to any Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to any Grantor and sell such Inventory as provided herein.
 
23

--------------------------------------------------------------------------------

ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY


6.1.          Account Verification.  The Administrative Agent may at any time,
in the Administrative Agent’s own name, in the name of a nominee of the
Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the Account Debtors of such Grantor,
parties to contracts with any Grantor and obligors in respect of Instruments of
any Grantor to verify with such Persons, to the Administrative Agent’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.


6.2.          Authorization for Administrative Agent to Take Certain Action.


(a)           Each Grantor irrevocably authorizes the Administrative Agent at
any time and from time to time in the sole discretion of the Administrative
Agent and appoints the Administrative Agent as its attorney in fact (i) to
execute on behalf of any Grantor as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the Administrative Agent’s
security interest in the Collateral, (ii) to endorse and collect any cash
proceeds of the Collateral, (iii) to file a carbon, photographic or other
reproduction of this Security Agreement or any financing statement with respect
to the Collateral as a financing statement and to file any other financing
statement or amendment of a financing statement (which does not add new
collateral or add a debtor) in such offices as the Administrative Agent in its
sole discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral or with
securities intermediaries holding Pledged Collateral as may be necessary or
advisable to give the Administrative Agent Control over such Pledged Collateral,
(v) to apply the proceeds of any Collateral received by the Administrative Agent
to the Secured Obligations as provided in Section 5.15(d) of the Third Restated
Credit Agreement, (vi) to discharge past due taxes, assessments, charges, fees
or Liens on the Collateral (except for such Liens that are specifically
permitted hereunder), (vii) to contact Account Debtors for any reason, (viii) to
demand payment or enforce payment of the Receivables in the name of the
Administrative Agent or any Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables, (ix)
to sign any Grantor’s name on any invoice or bill of lading relating to the
Receivables, drafts against any Account Debtor of any Grantor, assignments and
verifications of Receivables, (x) to exercise all of any Grantor’s rights and
remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign any Grantor’s name on a proof of
claim in bankruptcy or similar document against any Account Debtor of any
Grantor, (xiv) to prepare, file and sign any Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
any Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to any Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
each Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
the Grantors of any of its obligations under this Security Agreement or under
the Third Restated Credit Agreement.
 
24

--------------------------------------------------------------------------------

(b)           All acts of said attorney or designee are hereby ratified and
approved.  The powers conferred on the Administrative Agent, for the benefit of
the Administrative Agent and other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers.  The Administrative Agent agrees that, except
for the powers granted in Section 6.2(a)(i)-(vi), it shall not exercise any
power or authority granted to it unless an Event of Default has occurred and is
continuing.


6.3.         Proxy.  EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) OF EACH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO.  IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS).  SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF A DEFAULT.


6.4.          Nature of Appointment; Limitation of Duty.  THE APPOINTMENT OF THE
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14.  NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE
ANY RIGHT OR POWER GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND
SHALL NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO,
EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
 
25

--------------------------------------------------------------------------------

ARTICLE VII
INTENTIONALLY OMITTED


ARTICLE VIII
GENERAL PROVISIONS


8.1.          Waivers.  Each Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to the Grantors, addressed as set forth in Article IX, at least ten days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made.  To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Administrative Agent or any other Secured Party arising out
of the repossession, retention or sale of the Collateral, except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent or such other Secured Party as finally determined by a court of competent
jurisdiction.  To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Administrative Agent or any other Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Security Agreement, or otherwise. 
Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.


8.2.        Limitation on Administrative Agent’s and other Secured Parties’ Duty
with Respect to the Collateral.  The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale.  The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control.  Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto.  To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Grantors, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral.  Each Grantor acknowledges that the
purpose of this Section 8.2 is to provide non-exhaustive indications of what
actions or omissions by the Administrative Agent would be commercially
reasonable in the Administrative Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Administrative Agent shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section 8.2.  Without limitation upon the foregoing, nothing contained
in this Section 8.2 shall be construed to grant any rights to any Grantor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Security Agreement or by applicable law in the absence of
this Section 8.2.
 
26

--------------------------------------------------------------------------------

8.3.         Compromises and Collection of Collateral.  Each Grantor and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable.  In view of the foregoing, each Grantor agrees
that the Administrative Agent may at any time and from time to time, if an Event
of Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.


8.4.         Secured Party Performance of Debtor Obligations.  Without having
any obligation to do so, the Administrative Agent may perform or pay any
obligation which any Grantor has agreed to perform or pay in this Security
Agreement and the Grantors shall reimburse the Administrative Agent for any
amounts paid by the Administrative Agent pursuant to this Section 8.4.  The
Grantors’ obligations to reimburse the Administrative Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.


8.5.         Specific Performance of Certain Covenants.  Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14,
4.15, 4.16, 5.3, or 8.7 will cause irreparable injury to the Administrative
Agent and the other Secured Parties, that the Administrative Agent and other
Secured Parties have no adequate remedy at law in respect of such breaches and
therefore agrees, without limiting the right of the Administrative Agent or the
other Secured Parties to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this Section
8.5 shall be specifically enforceable against the Grantors.
 
27

--------------------------------------------------------------------------------

8.6.          Dispositions Not Authorized.  No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between the Grantors and the
Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.1(d)) shall be binding upon the Administrative Agent or the
other Secured Parties unless such authorization is in writing signed by the
Administrative Agent with the consent or at the direction of the Required
Secured Parties.


8.7.          No Waiver; Amendments; Cumulative Remedies.  No delay or omission
of the Administrative Agent or any other Secured Party to exercise any right or
remedy granted under this Security Agreement shall impair such right or remedy
or be construed to be a waiver of any Default or an acquiescence therein, and
any single or partial exercise of any such right or remedy shall not preclude
any other or further exercise thereof or the exercise of any other right or
remedy.  No waiver, amendment or other variation of the terms, conditions or
provisions of this Security Agreement whatsoever shall be valid unless in
writing signed by the Administrative Agent with the concurrence or at the
direction of the Lenders required under Section 9.02 of the Third Restated
Credit Agreement and then only to the extent in such writing specifically set
forth.  All rights and remedies contained in this Security Agreement or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the other Secured Parties until the Secured Obligations have been paid
in full.


8.8.          Limitation by Law; Severability of Provisions.  All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part.  Any provision in any this Security Agreement
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.


8.9.          Reinstatement.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made.  In
the event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
 
28

--------------------------------------------------------------------------------

8.10.        Benefit of Agreement.  The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of each Grantor, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent. 
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.


8.11.        Survival of Representations.  All representations and warranties of
each Grantor contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.


8.12.       Taxes and Expenses.  Any taxes (including income taxes) payable or
ruled payable by Federal or State authority in respect of this Security
Agreement shall be paid by the Grantors, together with interest and penalties,
if any.  The Grantors shall reimburse the Administrative Agent for any and all
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral).  Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.


8.13.        Headings.  The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.


8.14.      Termination.  This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Third Restated Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
have been indefeasibly paid and performed in full (or with respect to any
outstanding Letters of Credit, a cash deposit or a backup standby Letter of
Credit reasonably satisfactory to the Administrative Agent and the Issuing Bank
has been delivered to the Administrative Agent as required by the Third Restated
Credit Agreement) and no commitments of the Administrative Agent or the Lenders
which would give rise to any Secured Obligations are outstanding.
 
29

--------------------------------------------------------------------------------

8.15.        Entire Agreement.  This Security Agreement embodies the entire
agreement and understanding between the Grantors and the Administrative Agent
relating to the Collateral and supersedes all prior agreements and
understandings between the Grantors and the Administrative Agent relating to the
Collateral.


8.16.       CHOICE OF LAW.  THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


8.17.       CONSENT TO JURISDICTION.  EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY U.S.  FEDERAL OR NEW YORK STATE COURT IN THE
STATE OF NEW YORK, SITTING IN NEW YORK COUNTY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR
IN THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GRANTOR
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS SECURITY AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.


8.18.       WAIVER OF JURY TRIAL.  EACH GRANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.


8.19.        Indemnity.  Each Grantor hereby agrees to indemnify the
Administrative Agent and the other Secured Parties, and their respective
successors, assigns, agents and employees, from and against any and all
liabilities, damages, penalties, suits, fees, costs, and expenses of any kind
and nature (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent or any other
Secured Party is a party thereto) imposed on, incurred by or asserted against
the Administrative Agent or the Lenders, or their respective successors,
assigns, agents and employees, in any way relating to or arising out of this
Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the other Secured Parties or the Grantors, and any claim for Patent, Trademark
or Copyright infringement).
 
30

--------------------------------------------------------------------------------

8.20.        Counterparts.  This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart.  Delivery of an executed counterpart of a
signature page of this Security Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Security Agreement.


ARTICLE IX
NOTICES


9.1.          Sending Notices.  Any notice required or permitted to be given
under this Security Agreement shall be sent by United States mail, telecopier,
personal delivery or nationally established overnight courier service, and shall
be deemed received (a) when received, if sent by hand or overnight courier
service, or mailed by certified or registered mail notices or (b) when sent, if
sent by telecopier (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient), in each case addressed to any Grantor
at the address set forth on Exhibit A as its principal place of business, and to
the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Third Restated Credit Agreement.


9.2.         Change in Address for Notices.  Each of the Grantors, the
Administrative Agent and the Lenders may change the address for service of
notice upon it by a notice in writing to the other parties.


ARTICLE X
THE ADMINISTRATIVE AGENT


JPMorgan Chase Bank, N.A.  has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Third Restated Credit
Agreement.  It is expressly understood and agreed by the parties to this
Security Agreement that any authority conferred upon the Administrative Agent
hereunder is subject to the terms of the delegation of authority made by the
other Secured Parties to the Administrative Agent pursuant to the Third Restated
Credit Agreement, and that the Administrative Agent has agreed to act (and any
successor Administrative Agent shall act) as such hereunder only on the express
conditions contained in such Article VIII.  Any successor Administrative Agent
appointed pursuant to Article VIII of the Third Restated Credit Agreement shall
be entitled to all the rights, interests and benefits of the Administrative
Agent hereunder.
 


31

--------------------------------------------------------------------------------

 [Remainder of Page Intentionally Left Blank]
 
32

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor and the Administrative Agent have executed this
Security Agreement as of the date first above written.
 

 
SYSTEMAX INC.
      
By:
/s/ Lawrence Reinhold  
Name:
 
Lawrence Reinhold
 
Title:
 
Chief Executive Officer and Chief Financial Officer
         
GLOBAL EQUIPMENT COMPANY INC.
 
AFLIGO MARKETING SERVICES INC.
         
By:
/s/ Lawrence Reinhold  
Name:
 
Lawrence Reinhold
 
Title:
 
Vice President

 

 
NEXEL INDUSTRIES, INC.
 
GLOBAL INDUSTRIAL DISTRIBUTION INC.
 
C&H DISTRIBUTORS, LLC
 
INDUSTRIALSUPPLIES.COM, LLC
 
PRODUCTS FOR INDUSTRY, LLC
 
NA TECH DIRECT INC.
 
SYX DISTRIBUTION INC.
 
STREAK PRODUCTS INC.
 
NA TECH RETAIL SERVICES INC.
 
ONREBATE.COM INC.
 
GLOBAL INDUSTRIAL HOLDINGS LLC
 
SYX NORTH AMERICAN TECH HOLDINGS LLC
 
REBATE HOLDINGS LLC
 
SYX S.A. HOLDINGS INC.
 
SYX S.A. HOLDINGS II INC.
 
GLOBAL INDUSTRIAL MARKETPLACE INC.
 
SYSTEMAX GLOBAL SOLUTIONS INC.
 
GLOBAL INDUSTRIAL SERVICES INC.
 
C&H DISTRIBUTION HOLDINGS INC.

 

 
By:
/s/ Lawrence Reinhold  
Name:
 
Lawrence Reinhold
 
Title:
 
President

 
[Signature Page to Third A&R Pledge and Security Agreement]
 

--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
       
By:
  /s/ Donna M. DiForio  
Name:
Donna M. DiForio
 
Title:
Authorized Officer

 
[Signature Page to Third A&R Pledge and Security Agreement]
 

--------------------------------------------------------------------------------